Richard A. Ehlers, Esq. Town Attorney, Riverhead
A privately-owned housing complex in your town has reserved certain parking spaces exclusively for vehicles displaying handicapped parking permits. You ask whether town police may ticket vehicles lacking these permits that have been parked in the spaces reserved for handicapped motorists.
You cite sections 1203-c and 1204 of the Vehicle and Traffic Law as possible authority for enforcement of the privately established parking regulations. These sections require the provision of parking spaces for the handicapped by owners of certain shopping centers and authorize public enforcement of these restrictions. However, section 1660-a of the Vehicle and Traffic Law provides that upon the request in writing of the owner or operator of a hospital, shopping center, fire station, private apartment complex or private condominium complex the town board may adopt enumerated regulations affecting the parking areas and private roads and driveways of such entities. If so requested, the town board may enact special regulations in relation to the stopping, standing or parking of vehicles registered by severely disabled persons or bearing a handicapped parking permit (id., § 1660-a[10]). We believe that under this authorization a town board, if requested by the owner or operator of a private housing complex, may establish reserved parking spaces for the handicapped and provide for the enforcement of these restrictions by officials of the town.
From your letter it appears that the reservation of parking spaces for the handicapped was required by the private housing complex. To permit enforcement by town officials, you must follow the procedures established under section 1660-a, necessitating a written request for regulations followed by the enactment of regulations by the town. Section1600 of the Vehicle and Traffic Law prohibits local authorities from enacting, without specific authorization, regulations that are in conflict with any provisions of the Vehicle and Traffic Law.
We conclude that section 1660-a of the Vehicle and Traffic Law authorizes a town board to regulate parking for the handicapped in private housing complexes upon receipt of a written request from the complex owner or other person in general charge of its operation.